[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             APRIL 27, 2006
                              No. 05-13316                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 04-20807-CR-AJ

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                   versus

LAKEESHA LAHOUD,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (April 27, 2006)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Lakeesha Lahoud appeals her 70-month sentence imposed following her
guilty plea to conspiring to possess with intent to distribute cocaine, marijuana, and

MDMA (ecstasy), 21 U.S.C. § 841(a)(1). On appeal, Lahoud argues that the

district court incorrectly believed that it did not have the authority to grant a

downward departure on the basis of the collateral consequences of her alienage.

Lahoud reads our decision in United States v. Veloza, 83 F.3d 380 (11th Cir.

1996), overruled on other grounds, United States v. De Varon, 175 F.3d 930 (11th

Cir. 1999) (en banc), to allow for such a departure under extraordinary

circumstances, which she claims to be present in her case. Lahoud asserts that if

the district court believed it had any discretion at all regarding a downward

departure on the basis of the collateral consequences of alienage, then it would not

have mentioned Veloza during the sentencing hearing.

      We do not have authority to review a district court’s denial of a downward

departure from the advisory guideline range unless the district court incorrectly

believed that it lacked the authority to do so. United States v. Winingear, 422 F.3d

1241, 1245–46 (11th Cir. 2005). We review de novo whether a district court erred

in concluding that it lacked discretion. United States v. Hansen, 262 F.3d 1217,

1255 (11th Cir. 2001).

      In Veloza, we held that an alien’s ineligibility to serve her sentence in a

minimum security facility and ineligibility for a halfway house near the end of her



                                            2
sentence did not justify a downward departure. Veloza, 83 F.3d at 382. We

adopted the rationale of United States v. Restrepo, 999 F.2d 640 (2d Cir. 1993),

where the Second Circuit declined to hold that extraordinary collateral

consequences of alienage could never be a grounds for a downward departure, but

did hold that unavailability of preferred conditions of confinement, the possibility

of an additional period of detention pending deportation, and the effect of

deportation as banishment from the United States and separation from family did

not justify a downward departure. Veloza, 83 F.3d at 382. We have since

criticized Veloza’s dicta regarding the possibility that extraordinary collateral

consequences of alienage might be grounds for a downward departure. United

States v. Maung, 320 F.3d 1305, 1308 (11th Cir. 2003). In Maung we noted that,

“[n]o decision to which we have been directed, or that we have found, has upheld a

downward departure based upon collateral consequences related directly or

indirectly to the defendant's status as an alien.” Id. We reversed such a departure in

the Maung case itself.

      The district court correctly stated that “the collateral consequences that a

defendant faces because of being a deportable alien generally do not support a

departure.” It then explained, as a precautionary matter: “To the extent that Veloza

allows some room for a departure in a particular case, I exercise my discretion in



                                           3
this case and decide not to depart.” We are without the authority to review this

exercise of discretion.

      AFFIRMED.




                                          4